Citation Nr: 0948083	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Subsequently, the RO in New Orleans, 
Louisiana took jurisdiction of the case.

In August 2007, the Veteran presented testimony at a hearing 
held at the RO before a Decision Review Officer.  A 
transcript of that hearing is on file.  


FINDING OF FACT

The evidence of record does not establish that any currently 
diagnosed low back disorder is etiologically related to the 
Veteran's honorable active service or any incident therein.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in July 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in May 2006.  The Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date as was 
discussed in the Dingess case.  However, as a practical 
matter, inasmuch as the service connection claim on appeal is 
being denied, no disability rating or effective date will be 
assigned; as such, further discussion of this matter is moot 
and the Board finds no prejudice to the Veteran in proceeding 
with the present decision.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records.  Records from the Social 
Security Administration (SSA) were also obtained for the 
record.  In addition, a VA examination was conducted in 2006; 
neither the Veteran nor her representative has alleged that 
the examination or report was/is inadequate.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in May 2005.

The Veteran's STRs reflect that upon enlistment examination 
conducted in June 1974, clinical evaluation of the spine was 
normal.  The Veteran was hospitalized between May and August 
1976.  On admission in May 1976, the records reflect that the 
Veteran was pregnant, with a due date of late June 1976.  Her 
complaints included back pain, urinary frequency and an 
inability to work; these complaints had reportedly been made 
previously during the pregnancy.  Twelve days after 
admission, the Veteran went into spontaneous labor.  In 
conjunction with the delivery, an episiotomy was performed 
and a spinal anesthesia (saddle block) was administered.  
Post partum, the Veteran was described as doing well and she 
was permitted to go home in July 1976, following which she 
was seen periodically and remained relatively asymptomatic.  
In mid-August 1976, the Veteran was found to be healthy and 
normal and she was officially discharged to full duty in mid-
August 1976.  The August 1976 discharge physical examination 
report reflects that clinical evaluation of the spine was 
normal.

Of record is a patient information form dated in August 1999, 
on which the Veteran reported having a 2-day history of low 
back pain, with no reference to any specific cause, previous 
injury or additional information.

The file contains a private medical statement of Dr. H. dated 
in May 2005 indicating that the Veteran had been a patient of 
his since 1994.  He noted that the Veteran had chronic back 
pain which she reported was due to complications of a spinal 
tap performed while she was in service.  The doctor opined 
that "more probably than not" the Veteran's back pain 
resulted from the spinal tap.  Dr. H. provided a second 
statement which was received in October 2006, indicating that 
he had reviewed the Veteran's military records and believed 
the medical history provided by the Veteran pertaining to her 
low back problems.  He pointed out that the STRs clearly 
indicated that there were no back problems on enlistment, and 
observed that back pain and problems were clearly documented 
during the course of the Veteran's pregnancy.  He also noted 
that the Veteran recollected that she experienced back pain 
during service even prior to her pregnancy, aggravated by 
heavy lifting in the motor pool to which she was assigned.  
He also noted that she believed that since her back pain 
increased post partum, the saddle block anesthesia may have 
aggravated the back pain.  Dr. H. opined that without a doubt 
the Veteran's back pain was service-connected.  

Dr. H. authored a third statement received in September 2007, 
in which he reiterated his opinion that it was much more 
likely than not that the Veteran's back was injured by the 
repetitive lifting of heavy batteries and items as required 
by the duties of her job with the motor pool during military 
service.    

Also on file are private medical records from a regional 
medical center with which Dr. H. is affiliated.  An entry 
dated in March 2005 and dictated by Dr. H. references a 
serious low back injury sustained in 1992.

A statement from the Veteran's employer dated in August 2005 
indicates that between 1997 and 2005, the Veteran 
periodically missed work due to back problems, reporting that 
she had suffered from this problem for years.  

The file contains statements from the Veteran, her husband, 
her sister and daughter, attesting to the onset of her back 
symptomatology in service, with continuous and chronic low 
back pain and symptoms thereafter.   

VA medical records dated from July to September 2005 reflect 
that the Veteran gave a history of chronic back pain since 
military service, reporting that she had a saddle block in 
conjunction with the birth of her first child and had been 
hurting ever since.  X-ray films of the lumbar spine taken in 
September 2005 revealed degenerative lumbar disks at L5-S1 
and L3-L4.  

On file is a medical statement dated in November 2005 from a 
VA nurse who was treating the Veteran for complaints of back 
pain with a reported history of several years.  The nurse 
noted that the Veteran reported that the back pain started 
due to complications in conjunction with a spinal tap 
performed during service.  The nurse opined that the 
Veteran's back pain resulted from the spinal tap. 

A private MRI report of December 2005 revealed disc bulging 
at L2-3, L3-4 and L5-S1, with degenerative changes in those 
areas.  

VA records dated in 2005 and 2006 reveal that the Veteran was 
treated for low back pain, spondylosis, sciatica, disk 
degeneration and lateral stenosis.

A VA examination was conducted in April 2006 and the claims 
folder was reviewed.  The report indicated that the Veteran 
had experienced back pain since 1976 at which time a spinal 
anesthetic saddle block was given in conjunction with the 
delivery of her first child.  She reported having low back 
pain radiating down both legs to the knees, at that time and 
chronic back pain and problems since.  Impressions of mild 
lumbar spondylosis and mild degenerative disc disease (DDD) 
were made.  The examiner opined that DDD of the lumbar spine 
was not caused by or the result of the saddle block 
administered in 1976.  It was explained that the saddle block 
resulted in low back strain as did the large infant and 
episiotomy.  The examiner noted persistent low back pain 
radiating into the legs and opined that this was due to the 
deterioration of the spine from aging and arthritis, 
reasoning that there was no history of reinjury documented 
and no EMG confirmation that the spinal (saddle block) 
injured the spinal nerves.  

The file contains a May 2006 statement from VA staff member 
indicating that the Veteran had been followed by the VA 
rehabilitation clinic since December 2005 for various low 
back disorder including disc bulges.  The statement indicated 
that the Veteran reported having chronic back pain since 1975 
after receiving an epidural injection, with progressive 
symptomatology since that time.  

Also of a record is a VA medical statement dated in October 
2006 from a doctor who reported treating the Veteran on two 
occasions since August 2006.  He stated that the Veteran 
reported having low back pain during service which worsened 
after she received a saddle block in 1976 prior to the 
delivery of her first child and that she further explained 
that she worked in the motor pool and initially developed 
back pain during the course of performing her job duties.  
The doctor indicated that a review of the STRs revealed no 
back problems on enlistment, but clearly documented 
complaints of back pain in 1976 during active duty and 
requested that the claim be reconsidered based on this 
information.

On file are records and an August 2006 decision of the Social 
Security Administration (SSA), determining that the Veteran 
was disabled from June 2005 due to a low back disability.  

The Veteran and her spouse presented testimony at a hearing 
held at the RO in August 2007.  The Veteran testified that 
during service, she was assigned to the motor pool during 
which time she was required to lift heavy objects and did not 
use a back brace or any support, resulting in back pain.  She 
stated that later during her pregnancy, she experienced back 
pain and a saddle block was administered for purposes of 
delivery, following which she experienced continuous and 
chronic back pain.  The Veteran's spouse attested to the 
Veteran's chronic and continuous back problems in and since 
service.  

Analysis

The Veteran maintains that service connection is warranted 
for a low back disorder, explaining that she was assigned to 
the motor pool which required heavy lifting causing back 
problems in service.  She explains that later in service, the 
back problems were aggravated when a spinal tap which was 
performed in 1976, in conjunction with the delivery of her 
first child.  She contends that low back symptomatology has 
been continuous and chronic during and since service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).

In this case, Hickson element (1), evidence of the currently 
claimed disability, has been established as evidenced by 
diagnoses of lumbar spondylosis and degenerative disc disease 
made upon VA examination conducted in 2006.  

With respect to Hickson element (2), it is well documented as 
of May 1976, that the Veteran had symptomatic back pain in 
conjunction with her pregnancy and that in conjunction with 
the delivery, an episiotomy was performed and a spinal 
anesthesia (saddle block) was administered.  Thereafter, from 
approximately July 1976 forward, there was no indication of 
any complications or further back problems related to the 
delivery, to include the administration of the saddle block.  
In addition, the STRs contain no reference to any back 
problems related to the Veteran's assigned duties with the 
motor pool, either prior or subsequent to her pregnancy.  The 
August 1976 discharge physical examination report reflects 
that clinical evaluation of the spine was normal.

In essence, the STRs document acute back problems which were 
coincident with the Veteran's pregnancy and resolved 
thereafter, following which there was no further indication 
of any back symptomatology either related to the pregnancy, 
the saddle block, or to the Veteran's service-related duties.  
Significantly, the August 1976 physical examination report 
was entirely negative for any abnormality of the spine or for 
any complaints relating to the spine.  The Veteran's 
separation physical examination report is highly probative as 
to her condition at the time of her release from active duty, 
as it was generated with the specific purpose of ascertaining 
the Veteran's then-physical condition, as opposed to the 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision). 
Accordingly, the separation examination supports a finding 
that back symptomatology documented during service resolved 
without any clinically significant residuals.

In addition, arthritis of the back was neither diagnosed 
during service or during the Veteran's first post-service 
year.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, 
there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Since the file contains no evidence establishing 
that arthritis of the low back was diagnosed during service, 
during the Veteran's first post-service year, or in fact for 
more than two decades after her discharge from service, 
service connection on a presumptive basis is not warranted.

The Veteran reports chronicity and continuity of back 
symptomatology in and since service, a history reiterated in 
statements provided by the Veteran's spouse, daughter and 
sister.  Under 38 C.F.R. § 3.303(b), a method of establishing 
the second and third Hickson element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

While a Veteran is generally considered competent to describe 
events including injuries sustained in service, the 
credibility of the lay account provided by the Veteran and 
her family members as to chronicity and continuity of low 
back symptomatology in and since service is contradicted by 
STRs which do not reflect that the Veteran had chronic and 
continuous back symptomatology throughout service, and post-
service medical evidence which fail to establish continuity 
of symptomatology after service.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. 
Cir. 2006).  In this regard, the STRs document complaints of 
back pain in conjunction with the Veteran's pregnancy.  Post-
pregnancy and the administration of spinal anesthesia, 
essentially from July 1976 forward, there were no further 
complaints relating to the low back recorded throughout the 
remainder of service.  Significantly, the August 1976 
separation examination report was negative for any clinical 
abnormality of the spine or for any complaints relating to 
the spine on discharge.  In this case, the actual STRs are 
more reliable, in the Board's view, than the Veteran's (and 
her family members) unsupported self-interested assertions.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

Post service, the earliest records on file documenting 
treatment for back problems are dated in 1999.  It appears 
that the earliest post-service treatment the Veteran received 
for back problems was from Dr. H., in 1994.  Records of Dr. 
H. reference a serious low back injury sustained by the 
Veteran in 1992.  

Both the normal medical findings at the time of the Veteran's 
separation from service in 1976 and the absence of any 
medical records documenting any symptoms/injury/disability of 
the back for almost two decades after her discharge from 
service, and only then in conjunction with an intercurrent 
injury, constitutes probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.)  

Also noteworthy in this case is the absence of any mention of 
back problems of service etiology in medical records or lay 
statements and testimony, until after the Veteran filed her 
original service connection claim in 2005.  In this regard, 
medical records and clinical evidence dated post-service and 
prior to 2005, contain no mention of any back problems in 
service or of any continuity since then.  Essentially, the 
information the provided by the appellant and her family 
regarding continuity and chronicity of low back 
symptomatology in and since service is either contradicted or 
is otherwise not supported by the evidence of record, as 
discussed herein, and as such lacks credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of the evidence).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements and testimony, 
as well as those presented by her family members, are found 
to be incredible because they are inconsistent with the 
evidence of record, which fails to reveal any abnormality of 
the spine upon discharge or any indication of back problems 
until more than a decade after service, and only then 
attributed to a serious post-service back injury sustained in 
1992 (as documented in a March 2005 medical record).  
Accordingly, chronicity and continuity of a back disorder 
since service is not established.  38 C.F.R. § 3.303(b) 
(2009).

Turning to Hickson, element (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability, the file contains three medical statements of Dr. 
H. (May 2005, October 2006 and September 2007), one of a VA 
nurse (November 2005) and one from a VA doctor (October 
2006), all of which etiologically link the Veteran's 
currently manifested low back problems with her period of 
service, based on her reports of back problems in conjunction 
with the saddle block administered in 1976 and/or related to 
her military duties in the motor pool.  All of these opinions 
were based on the Veteran's report of medical history 
attributing her chronic back problems to service, either by 
virtue of her duties in the motor pool or as attributable to 
a spine anesthetic administered in 1976 in conjunction with 
her pregnancy.  

The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, here as discussed 
above, the history provided by the Veteran and her family 
members as to the incurrence, chronicity and continuity of 
back problems due to service is unsupported by the STRs and 
separation examination report.  As determined herein, the 
Board has concluded that the appellant's assertions, to 
include those of her family members, regarding continuity and 
chronicity of back symptomatology since service, lack 
credibility and therefore are inaccurate.  See Madden v. 
Gobber, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence)

Although examiners need not have the historical records to 
provide a probative opinion, they do need to base the opinion 
on an accurate history, if they provide an opinion.  In this 
case, except for the 2006 opinion of the VA examiner, all 
other opinions provided were based on an 
inaccurate/incomplete history.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In this regard, the clinical 
evidence on file contains reference to an intercurrent injury 
sustained in 1992, described as a serious low back injury, a 
fact the Veteran has repeatedly failed to share with her 
providers, except as was noted by Dr. H. in a March 2005 
record.  With respect to the three opinions provided by Dr. 
H., it is problematic that a March 2005 record that he 
dictated himself, referenced the Veteran's history of a 
serious low back injury in 1992, while failing to mention any 
service-related low back injury; yet, the three opinions 
provided by Dr. H. entirely failed to address or account for 
either of these facts.  Moreover, it appears that his 
opinions were not rendered based upon a full review of the 
Veteran's medical records, to include the 1976 clinically 
normal separation physical examination report, which he also 
failed to mention in any of the opinions he provided.  

While some of the opinions (other than the 2006 opinion of 
the VA examiner) were provided were based both upon a history 
provided by the Veteran and upon review of the service 
enlistment examination report and the May 1976 
hospitalization records, none of the opinions accounted for: 
(1) the fact that no further complaints related to the back 
were documented during service after the Veteran's pregnancy 
and the administration of the saddle block; (2) a normal 
spinal examination as shown by the separation examination of 
August 1976; or (3) the utter lack of any clinically 
documented back symptomatology until 1999, over 20 years 
after the Veteran's discharge from service.  Collectively, 
the aforementioned opinions are of no probative value as they 
are based on an incomplete and accordingly inaccurate factual 
premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant); 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described);

In contrast, the file contains a VA medical report and 
opinion dated in April 2006, which reflects that the examiner 
opined that DDD of the lumbar spine was not caused by or the 
result of the saddle block administered in 1976.  It was 
explained that the saddle block resulted in low back strain 
as did the large infant and episiotomy, and noted that 
persistent low back pain radiating into the legs was due to 
the deterioration of the spine from aging and arthritis, not 
to any service-related cause.  The VA examiner observed that 
there was no history of reinjury documented and no EMG 
confirmation that the spinal (saddle block) injured the 
spinal nerves.  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
examiner reasoned that the evidence did not support a showing 
of an on-going and chronic back condition since service and 
opined that the Veteran's currently manifested back problems 
were attributable to aging and arthritis-not of service 
origin.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file and clinical evaluation of the Veteran, 
and was supported by a logical rationale.  Accordingly, the 
opinion is found to carry significant probative weight.  In 
this case, the Board finds that the most probative evidence 
on file as to the nexus element consists of the opinion of 
the VA examiner (2006) to the effect that the Veteran's low 
back problems were not caused by or the result of service, or 
any incident therein.

Essentially, as the weight of the competent, probative, and 
credible evidence is against a finding that the Veteran's 
claimed low back disorder is related to service, Hickson 
element (3), medical nexus, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service-connection claim.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


